Case 1:16-cr-00521-JSR Document 189 Filed 08/07/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

~e eee x
UNITED STATES OF AMERICA :
16-cr-521 (JSR)
-V-
ORDER
ANDY GYAMFI
Defendant. :
~o ee x

JED S. RAKOFF, U.S.D.d.

On June 24, 2020, the Court appointed C.J.A. Attorney
Daniel Parker to represent the defendant in the above-captioned
case for the purpose of making a 28 U.S.C. § 2255 motion. See
ECF No. 185. Mr. Parker has now submitted an affidavit advising
the Court that, upon consultation with counsel, the defendant
does not wish to bring any such motion. Accordingly, the Court

relieves Mr. Parker as counsel for the defendant.

 

SO ORDERED
Dated: New York, NY QTd RA
yj
August 7, 2020 JED S. RAK@FF, U.S.D.J.

 

 

 

 

 

 
